DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a continuation-in-part of application 16/402,592 now patent 10,728,971 filed on 05/03/2019, which claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 62/733,272 filed on 09/19/2018.
Upon further review it appears the subject matter regarding to control of lighting source based on both infrared radiation and orientation value was not disclosed in the specification filed with provisional application 62/733,272; thus only entitled to the filing date of the current application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020, 03/04/2020, 03/16/2020 and 12/09/2020 has been considered by the examiner. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract merely recites claim 1, and includes common legal phraseology often used in claims. .  
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0008282A1 hereinafter “Pereyra” in view of US2018/0224674A1 hereinafter “Carabin” 
Regarding claim 1, Pereyra discloses a computer-implemented method, the method comprising: 
automatically measuring orientation values attributed to a lighting system device worn by 5a human user (¶40-41: position sensor generate a position signal according to a position of a user’s head), wherein the lighting system device comprises one or more lighting sources (¶30L1-35: lighting dev ice include one or more light source) 
automatically modulating one or more of the lighting sources based at least in part on (i) 10the measured orientation values (¶40-41: controlling one or more settings of lighting device according to a position of the user’s head)
the method is carried out by at least one computing device. (¶40-41: executed by computing device or a separate processor)

one or more infrared radiation sensors ; 
automatically measuring infrared radiation values detected within a given proximity of the lighting system device
automatically modulating one or more of the lighting sources based at least in part on the measured infrared radiation values 
Carabin discloses an apparatus and method of controlling said apparatus for illuminating an area which includes 
one or more infrared radiation sensors (¶104L15-17: the sensor includes an infrared light emitter and an infrared light detector); 
automatically measuring infrared radiation values detected within a given proximity of the lighting system device (¶104L15-17: the sensor includes an infrared light emitter and an infrared light detector to measure a reflected distance)
automatically modulating one or more of the lighting sources based at least in part on the measured infrared radiation values (¶104L1-17: a lighting command is communicated to the control module which then turn off lighting module if the sensed distance exceeds a predetermined distance)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to add the infrared emitter/sensor and control method thereof as disclosed by Carabin to the lighting device disclosed by Pereyra. 
One of ordinary skill in the art would’ve been motivated because the distance-based timeout function saves power and avoids unnecessary shining of light. (Carabin ¶104L10-15) 
Regarding claim 2, Pereyra in view of Carabin hereinafter “Pereyra/Carabin” discloses in Carabin the computer-implemented method of claim 1, further comprising: 
detecting infrared radiation values within the given proximity of the lighting system device.  (¶104L15-17: the sensor includes an infrared light emitter and an infrared light detector to measure a reflected distance)
Regarding claim 3, Pereyra/Carabin discloses in Carabin the computer-implemented method of claim 2, wherein 
detecting infrared radiation values comprises detecting at least one specified subset of infrared radiation values within the given proximity of the lighting system device.  (¶104L15-17: the sensor includes an infrared light emitter and an infrared light detector to measure a reflected distance) (Note: detecting the reflected infrared emission from the emitter)
20 Regarding claim 4, Pereyra/Carabin discloses the computer-implemented method of claim 1, wherein 
the given proximity of the lighting system device comprises a field of view of a given range extending outward from a frontal portion of the lighting system device in a direction corresponding to a direction of illumination from at least one of the one or more lighting sources.  (as shown in Fig.2A of Pereyra for example, lighting module [216] has the same field of view as sensor [240]; and is extending outward from the front of the device)
2520 Regarding claim 5, Pereyra/Carabin discloses the computer-implemented method of claim 1, wherein 
the given proximity of the lighting system device comprises a field of view of at least one of the one or more lighting sources that matches a field of view of at least one of the one or more (as shown in Fig.2A of Pereyra for example, lighting module [216] has the same field of view as sensor [240]; and is extending outward from the front of the device)
2520 Regarding claim 6, Pereyra/Carabin discloses in Pereyra the computer-implemented method of claim 1, wherein 
the orientation values comprise at least one of inclination values indicating horizontal movement of the lighting system and tilt values indicating vertical movement of the lighting system. (¶41L1-23: head position sensor has three axes – x axis, y axis and z axis)
52520 Regarding claim 7, Pereyra/Carabin discloses in Pereyra the computer-implemented method of claim 1, wherein 
automatically modulating comprises automatically activating one or more of the lighting sources.  (¶42L13-17: a first position or range of position of head position sensor for turning lighting device on)
2520 Regarding claim 8, Pereyra/Carabin discloses in Pereyra the computer-implemented method of claim 1, wherein 
automatically modulating comprises automatically de-activating one or more of the lighting sources.  (¶42L22-24: lighting device may be configured to turn off when the inverse tangent is between -16 degree and -90 degree)
2520 Regarding claim 9, Pereyra/Carabin discloses in Pereyra the computer-implemented method of claim 1, wherein 
 automatically modulating comprises automatically increasing an intensity level of one or more of the lighting sources.  (¶42L24-31: head position application may be configured to receive head position signal, and automatically adjust the intensity of light output by the light source)
 Regarding claim 10, Pereyra/Carabin discloses in Pereyra the computer-implemented method of claim 1, wherein 
automatically modulating 15comprises automatically decreasing an intensity level of one or more of the lighting sources.  (¶42L24-31: head position application may be configured to receive head position signal, and automatically adjust the intensity of light output by the light source)
2520 Regarding claim 11, Pereyra/Carabin discloses in Pereyra the computer-implemented method of claim 1, wherein 
automatically modulating comprises automatically modulating one or more of the lighting sources upon a determination that the measured orientation values reach at least one range of angle values. (¶42L13-17: a first position or range of position of head position sensor for turning lighting device on can be defined as a first value orange of value of the Xg Yg component)
Regarding claim 12, Pereyra discloses an apparatus comprising: 
one or more lighting sources (¶30L1-35: lighting dev ice include one or more light source);
one or more power sources (¶30L33-35: light source powered by battery or main power); 
one or more orientation sensors (¶32L1-2: one or more position sensor);  
at least one memory (¶35L1-2: includes a memory); and  251870-2 CIP 
at least one processor operably coupled to the at least one memory (¶35L9-11: memory can includes modules stored therein that can be executed by processor), the one or more orientation sensors, and the one or more infrared radiation sensors, wherein 
the at least one processor is configured for: 
(¶40-41: position sensor generate a position signal according to a position of a user’s head);5 and 
automatically modulating at least one of the one or more lighting sources based at least in part on (i) the measured orientation values and (ii) the measured infrared radiation values.  (¶40-41: controlling one or more settings of lighting device according to a position of the user’s head)
Pereyra does not explicitly disclose: 
25one or more infrared radiation sensors; 
automatically measuring infrared radiation values detected within a given proximity of the apparatus
automatically modulating at least one of the one or more lighting sources based at least in part on the measured infrared radiation values.  
Carabin discloses an apparatus and method of controlling said apparatus for illuminating an area which includes 
one or more infrared radiation sensors (¶104L15-17: the sensor includes an infrared light emitter and an infrared light detector); 
automatically measuring infrared radiation values detected within a given proximity of the apparatus (¶104L15-17: the sensor includes an infrared light emitter and an infrared light detector to measure a reflected distance)
automatically modulating at least one of the one or more lighting sources based at least in part on the measured infrared radiation values.  (¶104L1-17: a lighting command is communicated to the control module which then turn off lighting module if the sensed distance exceeds a predetermined distance)

One of ordinary skill in the art would’ve been motivated because the distance-based timeout function saves power and avoids unnecessary shining of light. (Carabin ¶104L10-15) 
10 Regarding claim 13, Pereyra/Carabin discloses in Carabin the apparatus of claim 12, wherein the one or more infrared radiation sensors comprise two or more infrared radiation sensors comprising: 
at least one infrared radiation sensor sensing in a fixed forward-facing directionality, with respect to the apparatus, regardless of directionality of the one or more lighting sources (¶105L1-11: the sensor is depicted as sensing phenomena that occurs in the front of the frame); and 
at least one infrared radiation sensor sensing within a field of view that matches a field of 15view of at least one of the one or more lighting sources. (¶105L1-11: another sensor may be disposed to sense phenomena occurring at the side of the temple or in any direction)
Regarding claim 16, Pereyra/Carabin discloses in Pereyra the apparatus of claim 12, wherein the one or more lighting sources comprise at least one of 
(i) one or more narrow beam lighting sources, (ii) one or more wide beam lighting 25sources, (iii) one or more medium beam lighting sources, (iv) one or more red light lighting sources (¶31L1-4: lighting device that are controllable include at least beam size and beam shape), and (v) one or more white light lighting sources.  (¶30-31: solid-state emitter may be configured for emission of a single correlated color temperature (e.g., a white light-emitting semiconductor light source)
Regarding claim 17, Pereyra/Carabin discloses in Pereyra the apparatus of claim 12, wherein the one or more orientation sensors comprise at least one of one or more accelerometers, one or more gyroscopes, and one or more magnetometers.  (¶32L4-8: position sensor may include a head position sensor such as an accelerometer or gyroscope)
5 Regarding claim 18, Pereyra/Carabin discloses in Pereyra the apparatus of claim 17, wherein the one or more accelerometers comprise at least one of (i) one or more single axis accelerometers, (ii) one or more dual axis accelerometers, and (iii) one or more triple axis accelerometers. (¶41L1-31: head position sensor has three axes-x axis, y axis, and z axis)
Regarding claim 19, Pereyra/Carabin discloses in Pereyra apparatus of claim 12, further comprising:  10one or more angle sensors.  (¶32L4-8: position sensor may include a head position sensor such as an accelerometer or gyroscope; (¶41L1-31: head position sensor has three axes-x axis, y axis, and z axis)
Regarding claim 20, Pereyra discloses a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device: 
to automatically measuring orientation values attributed to a lighting system device worn by 5a human user (¶40-41: position sensor generate a position signal according to a position of a user’s head), wherein the lighting system device comprises one or more lighting sources (¶30L1-35: lighting dev ice include one or more light source) 
to automatically modulating one or more of the lighting sources based at least in part on (i) 10the measured orientation values (¶40-41: controlling one or more settings of lighting device according to a position of the user’s head)
(¶40-41: executed by computing device or a separate processor)
Pereyra does not explicitly disclose: 
one or more infrared radiation sensors ; 
to automatically measuring infrared radiation values detected within a given proximity of the lighting system device
to automatically modulating one or more of the lighting sources based at least in part on the measured infrared radiation values 
Carabin discloses an apparatus and method of controlling said apparatus for illuminating an area which includes 
one or more infrared radiation sensors (¶104L15-17: the sensor includes an infrared light emitter and an infrared light detector); 
automatically measuring infrared radiation values detected within a given proximity of the lighting system device (¶104L15-17: the sensor includes an infrared light emitter and an infrared light detector to measure a reflected distance)
automatically modulating one or more of the lighting sources based at least in part on the measured infrared radiation values (¶104L1-17: a lighting command is communicated to the control module which then turn off lighting module if the sensed distance exceeds a predetermined distance)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to add the infrared emitter/sensor and control method thereof as disclosed by Carabin to the lighting device disclosed by Pereyra. 
(Carabin ¶104L10-15) 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pereyra/Carabin further in view of US2018/0143006A1 hereianfter “White” 
Regarding claim 14, Pereyra/Carabin discloses the apparatus of claim 12
Pereyra/Carabin does not explicitly disclose: 
the one or more infrared radiation sensors comprise a matrix of two or more infrared radiation sensors.
White discloses an infrared radiation sensor wherein the sensors are comprising of: 
a matrix of two or more infrared radiation sensors. (¶65L1-16: sensor device may include an array of thermal sensors to detect the presence of human body)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to replace the infrared light emitter/detector with the thermal sensor disclosed by White. 
One of ordinary skill in the art would’ve been motivated because the thermal sensor can detect human presence without the use of an infrared light emitter, and using array of sensors spread across the device generates more valuable data at close range. (White ¶65L13-16)
20 Regarding claim 15, Pereyra/Carabin discloses the apparatus of claim 12
Pereyra/Carabin does not explicitly disclose: 
the one or more infrared radiation sensors comprise an array of two or more thermal sensors.  
White discloses an infrared radiation sensor wherein the sensors are comprising of: 
(¶65L1-16: sensor device may include an array of thermal sensors to detect the presence of human body)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to replace the infrared light emitter/detector with the thermal sensor disclosed by White. 
One of ordinary skill in the art would’ve been motivated because the thermal sensor can detect human presence without the use of an infrared light emitter, and using array of sensors spread across the device generates more valuable data at close range. (White ¶65L13-16)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 22, 2021